Citation Nr: 0506400	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbarization of the first sacral segment of the 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The RO should clarify whether the veteran's claim for an 
increased rating for bilateral hearing loss, and a claim of 
entitlement for pension benefits, has been addressed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), additional 
development is necessary.

The veteran's service medical records chronicle the issue of 
low back pain.  An October 1969 notation reported that the 
veteran had had back trouble for two days after a crash on 
October 14, and the veteran had had no history of back 
trouble.  The impression was back sprain.  

In July 1970, the veteran complained of back pain when 
sitting, standing, and pain radiating down the front aspect 
of the leg and knee.  A physical examination revealed a 
questionable diminished sensation of the lateral aspect of 
the right thigh.  The impression was chronic lumbosacral 
strain.  An x-ray was within normal limits.  The veteran was 
prescribed Valium and given exercises.

In August 1971, an examiner at the orthopedic clinic noted 
low back pain that was in distribution of the lateral femoral 
cutaneous nerve, and that the veteran had "somewhat abundant 
pannicular."  A neurological examination was within normal 
limits, save diminished lateral femoral cutaneous nerve.  The 
impression was chronic low back strain, neuralgia 
parasthetica.  

In August 1974, the veteran reported recurrent pain since 
1969, which was intermittently stimulated by activities.  The 
veteran's range of motion was good, and little swelling was 
noted.  

Later that month the veteran sought treatment because the 
pain was increasing.  An examination revealed mild spasm of 
the lumbar spine.  

Six years after discharge, in 1984, the veteran initially 
filed a claim of service connection for a "low back 
injury."  For the purposes of a February 1987 VA 
examination, the veteran filled out VA Form 21-2545 
chronicling treatment for his back:  Dr. Wright, February to 
March 1984; Dr. Clyde from September to October 1982; and 
James Hirsch from August to October 1984. 

The veteran underwent a February 1987 VA examination, where 
he recounted the 1969 plane crash and the development of back 
pain thereafter.  The veteran stated that the back felt like 
it had a knot, and occasionally he got a burning sensation in 
the right foot, knees, toes, and ball of the foot.  He also 
occasionally had a shooting sensation down his right leg.  
Exertion made the pain worse.  The veteran reported that he 
not been hospitalized for the condition, but he had seen a 
chiropractor while in the Marine Corps, and had seen a 
chiropractor since.  Based on a physical examination, the 
examiner's impression was "history of minimal back pain, 
otherwise normal physical examination."  

A March 1987 radiology report found complete lumbarization of 
the 1st sacral segment.  There was some narrowing of the 
interspace at L5, the transitional vertebra.  There was 
slight posterior spurring of the inferior vertebral margin of 
L5.  The remaining bodies and interspaces appeared normal 
except for minimal anterior spurring on the superior margins 
of L2, L3, L4, and L5.  The February 1987 VA examiner did not 
offer an addendum incorporating this report into any medical 
evaluation.  

In April 1987, the RO denied the veteran's claim of service 
connection for, as it characterized, "lumbarization of the 
first sacral segment," and the veteran did not appeal.  In 
March 2000 the veteran applied to reopen the claim of service 
connection for a low back disability, and asserted that his 
low back condition was not a congenital anomaly but in fact 
was caused by the 1969 plane crash.   

Evidence gathered on the veteran's behalf from VA medical 
facilities showed that the veteran had been diagnosed with 
degenerative arthritis of the lumbar spine.  A September 2000 
CT scan of the lumbar spine revealed degenerative changes of 
the facets at all levels, as well as degenerative disk 
disease at L5-L6 with moderate canal stenosis contributed by 
ligamentum flavum and facet hypertrophy, and a small central 
disk protrusion suggested superiorly at the L6-S1 level.  

Other recent medical evidence from the Bay Pines VA Medical 
Center showed that the veteran continued to complain of low 
back pain, and standing and walking aggravated that pain.  
Another notation indicated that palpation of the veteran's 
lumbar region showed tight and tender soft tissues-which 
according to the examiner most likely caused the pain.   

In September 2003, the Board reopened the veteran's claim of 
service connection, and remanded the case for a VA 
examination, among other things.  At the February 2004 VA 
assessment, the examiner noted that the veteran appeared to 
have slightly less sensation on the right than the left to 
pinprick in the calf muscle area.  The examiner offered an 
opinion that veteran was likely to have had low back or 
lumbosacral strain.  The examiner did not conclude, however, 
that the other diagnoses of record (that is, the degenerative 
changes and the current possible radiculopathy down the right 
lower extremity) could be related to service without 
resorting to speculation, given the "negative workup during 
service, the passage of time, the history of a car accident 
and possible injuries to the back in 1999, and the industrial 
history of the veteran."  

The veteran should be afforded, however, another VA 
examination.  It is not evident from the preceding report 
that the VA examiner reviewed the veteran's service medical 
records, nor the radiographic report from 1987.  Though the 
examiner generally referred to the C-file, given the 
continuity of symptomatology commencing in-service and 
continuing to the present, an overt analysis is needed of the 
various notations in the service medical records in relation 
to the progression of the veteran's low back problems in 
order to make an informed decision on the claim.   See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board may not base a decision on its own unsubstantiated 
medical conclusions).  

Additionally, the veteran mentioned to a treatment provider 
that he was seeking Social Security disability benefits.  The 
RO should attempt to obtain these records.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should obtain any Social 
Security disability records.

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify diagnoses of 
any current low back disabilities in 
light of the veteran's documented 
medical history.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that a low 
back disability (or disabilities) is 
related to service, giving specific 
attention to the veteran's service 
medical records, and providing a 
complete rationale in a report for all 
opinions and conclusions.

2.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a low back disorder.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




